Title: To George Washington from Major Henry Lee, Jr., 22 July 1779
From: Lee, Henry Jr.
To: Washington, George


        
          sir
          Haverstraw [N.Y.] July 22d [1779] 8 O’clock P.M.
        
        Four deserters from the army encampped opposite Dobbs ferry, who left camp yesterday noon, & arrived here this moment, mention the embarkation of the British forces.
        They belonged to Lord Rodans [Rawdon’s] Corps, the orders for embarkation were not general, as that Corps was not included.
        They say it was rumoured among the troops that Baltimore is the place of destination.
        They report that five regiments from Genl Tryon have Joined; that Genl Clinton is in person with this army, & that Commodore Collier is with the Navy.
        Since the examination of these deserters I have heard from Tappan. The intelligence received confirms the embarkation of the troops & mention that the fleet weighed anchor this day at two O’clock, & stood down the river. The troops which did not embark moved down also.
        The deserters say that the officers often converse concerning Westpoint fort, & they suggest that this southern expidition is found⟨ed⟩ on the same principles of the eastern; viz. to draw the grand army from the protection of the fort.
        Three of these persons have formerly gone over to the enemy.
        They belong to the Maryland troops & claim the pardon offered in your Excellys proclamation.
        
        I mean to send them on to join their regiments.
        The garrison at Stoney point labor very hard & have thrown up a line of works already. They seem to have adopted a new plan of construction. I have the honor to be sir with perfect respect your Excellys most ob. hum: servt
        
          Henry Lee Jun⟨r⟩
        
      